UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7370


JAMES MESHACH LOMAX,

                Plaintiff – Appellant,

          v.

BOBBY SHEARIN, Warden; THE REDUCTION IN VIOLENCE COMMITTEE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-02708-DKC)


Submitted:   February 27, 2012            Decided:   March 1, 2012


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Meshach Lomax, Appellant Pro Se. Rex Schultz Gordon,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James   Meshach     Lomax       appeals   the    district     court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint

and denying reconsideration.            We have reviewed the record and

find   no   reversible    error.        Accordingly,    we     affirm    for   the

reasons stated by the district court.                 Lomax v. Shearin, No.

8:09-cv-02708-DKC (D. Md. May 9 & Sept. 30, 2011).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the     materials     before    the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        2